DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 04/21/2022, with respect to the rejection(s) of claim(s) claims still pending below have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dight (USPN 3272399) teaching a valve with flow from the hopper directly to the outlet.
In response to applicant's argument that the bottom end of Rusch’s flap is never against a side of the outlet, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Further, Fig. 10 clearly depicts the flexing capabilities of the flap with an extension of which against a sidewall. Simple repositioning of the flap within the hopper such that certain parts lie against the sidewall of the hopper would be a matter of design choice, since it has been held a mere rearranging of parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15, 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dight (US Patent No. 3,272,399).
Re: Claim 1, 15, and 16, Dight discloses claimed invention including A device to dispense a powder, comprising 
a hopper (5) 
an outlet (7) from the hopper; 
a valve (11) in the outlet and movable between a closed position in which a powder in the hopper may not flow through the outlet and an open position in which the powder in the hopper may flow through the outlet (Col. 2, lines15-23, open and closed position) ; 
a pivotable agitator (21) having a first part attached to a pivot (13) over the outlet at or near a center of the hopper and a second part (14) away from the pivot and extending toward the outlet (Depicted in Fig. 2), the lower part of the agitator movable near the outlet at the urging of the valve moving between the closed position and the open position (Figs. 1-2, Col, Col. 43-56, as valve moves between positions so does the agitator).
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7, 8, 9, 15, and 17  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Rusch (US Patent No. 9,903,746).
Re: Claim 7 and 15, Rusch discloses the claimed invention including a device to dispense a powder, comprising:
a hopper (14) having an outlet (42) (Fig. 3);
a dispenser (74) to dispense powdered build powder from the hopper through the outlet (Fig. 8);
a flexible agitator flap (144) having a first part (166) affixed to a sidewall (28) of the hopper and a second part (186) extending along and against the sidewall toward the outlet and ending at the dispenser (Fig. 7 depicts the flap placed against the sidewall at an upper edge), or in the alternative if the Applicant intends the flaps entire length to be placed against the sidewall. It would have been obvious to one having ordinary skill in the art to rearrange the flap within the hopper to place along and against the entire length of the flap, since it has been held that rearranging parts of an invention involves only routine skill in' the art. In re Japikse, 86 USPQ 70. 
 where the dispenser is configured to move an end of the flap across the outlet from a first position against one side of the outlet to a second position and then release the end of the flap to flex back from the second position to the first position (Depicted across Figs. 7-10 with the modifications above).
Re: Claim 8 and 17, Rusch discloses the claimed invention including Rusch discloses the claimed invention including the dispenser comprises a doser (74, 106-112) movable between a first position in which the doser holds a fixed volume of powder (Fig. 3, 9, Col. 4, lines 43-47, fixed volume) and a second position in which the doser dispenses the fixed volume of powder from the hopper through the outlet (Fig. 10, Col. 5, lines 23-28, load position and dispensing position).
Re: Claim 9, Rusch discloses the claimed invention including Rusch discloses the claimed invention including the second part of the flap is clamped to one of the sidewalls of the hopper (Col. 5, lines 52-54, retainer stud clamps flap to sidewall).
Claim(s) 1, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US Patent No. 1,996,044), and further in view of Dight (US Patent No. 3,272,399).
Re: Claim 1, 15, and 16, Green discloses claimed invention including A device to dispense a powder, comprising 
a hopper (3) 
an outlet (1) from the hopper; 
a valve (17) in the outlet and movable between a closed position in which a powder in the hopper may not flow through the outlet (Fig. 5) and an open position (17) in which the powder in from the hopper may flow through the outlet (Col. 2, lines15-23, open and closed position) except allowing flow from in the hopper. However, Dight discloses a valve (11) in the outlet and movable between a closed position in which a powder in the hopper may not flow through the outlet and an open position in which the powder in the hopper may flow through the outlet (Col. 2, lines15-23, open and closed position);
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a valve as claimed as taught by Dight, since Dight states in column 2, lines 20-21 that such a valve allows for free flow of material when greater amounts material is needed without the user to subsequently move the valve back and forth to achieve the desired amount. 
a pivotable agitator (48-51) having a first part (49) attached to a pivot (48) over the outlet at or near a center of the hopper and a second part (51) away from the pivot and extending toward the outlet (Depicted in Fig. 5), the lower part of the agitator movable near the outlet at the urging of the valve moving between the closed position and the open position (Figs. 1, 6, 7, p. 4, lines 5-22, as valve moves between positions so does the agitator).
Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Green (US Patent No. 1,996,044) and Dight (US Patent No. 3,272,399) as applied to claim 1 above, and further in view of Tu (US Patent No. 4,860,930).
Re: Claim 2, Green discloses the claimed invention including the hopper comprises a conical hopper (3); the agitator comprises a rigid bar that narrows from the first part to the second part in conformance with the conical hopper (Fig. 5) except for a tapering. However, Tu teaches an agitator (60) comprises a rigid plate (61) that tapers from the first part to the second part in conformance with the conical hopper (22) (Fig. 6).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to include a tapered plate as taught by Tu, since such modification  would allow the agitator to effectuate its agitation on a greater surface area of material within the hopper.
Re: Claim 3, Green discloses the claimed invention including the pivot comprises a shaft (48) spanning an upper part of the conical hopper (Depicted in Fig. 2).
Re: Claim 4, Green discloses the claimed invention including a spring (34) operatively connected to the shaft and configured to bias the second part of the plate toward a center of the outlet (p. 4, lines 15-22, operatively connected to shaft).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reisdorf is also teaching a hopper and agitator.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754